Citation Nr: 0114901	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  99-08 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include as due to undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran had active duty from July 1989 to July 1993, to 
include a period of service in the Southwest Asia Theater of 
Operations during the Persian Gulf War.   

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO) which denied entitlement to service 
connection for a respiratory condition due to an undiagnosed 
illness. y rating action dated in January 1999, the RO 
confirmed the prior denial, restating the issue as 
entitlement to service connection for obstructive disease of 
the small airways (claimed as respiratory condition due to 
undiagnosed illness).  The veteran has perfected an appeal to 
the Board.

This claim was previously before the Board in October 2000, 
at which time it was remanded for additional evidentiary 
development. 


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

2.  The veteran has objectively demonstrated a respiratory 
condition which has been present for more than six months and 
which cannot be attributed to any known clinical diagnosis.   



CONCLUSION OF LAW

A respiratory disorder is presumed to have been incurred 
during active service in the Persian Gulf.  38 U.S.C.A. 
§§ 1110, 1117 (West Supp. 2000); 38 C.F.R. § 3.317 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a respiratory disorder, to include as due to an undiagnosed 
illness.  In the interest of clarity, the Board will briefly 
describe the factual background of this case and then proceed 
to analyze the claim and render a decision.

Factual background

The veteran's service medical records from the veteran's 
period of active service, from July 1989 to July 1993, 
reflect that he was periodically treated for symptoms 
associated with an upper respiratory infection, viral 
syndrome, possible bronchitis, pharyngitis, and tonsillitis.

The veteran was evidently exposed to active tuberculosis for 
the period from December 1, 1990 to January 16, 1991.  It was 
reported that the veteran lived in the same shipboard 
berthing compartment with a person diagnosed with active 
tuberculosis.  

A June 1991 report by a physician reflects that the veteran 
had been exposed to hazardous materials in the Kuwait/Saudi 
Theater in support of Operation Desert Storm between February 
25, 1991 and March 23, 1991.  The physician noted that the 
veteran had been exposed to significant levels of sulfur 
dioxide and hydrogen sulfide gas due to oil well fires and 
that such exposure might be of clinical significance should 
he develop any respiratory illnesses.  The potential hazards 
of the toxins were explained to the veteran and he was 
advised to seek a medical follow-up should he develop 
respiratory symptoms.  A lab test, pulmonary function test 
and X-rays were not available at that time due to combat 
restrictions.  

A chest X-ray, performed in March 1993, revealed no active 
evidence of any pulmonary disease.  A July 1993 examination 
for separation report reflects that the veteran's lungs and 
chest were normal.  An accompanying report of medical history 
reflects that the veteran indicated that he had had chronic 
or frequent colds and shortness of breath.  He denied having 
any pain or pressure in his chest or chronic cough.  

Post-service VA and private medical reports, dating from 1994 
to 2000, are of record.  A review of an April 1994 Persian 
Gulf Registry examination report reflects that the veteran 
reported having served during Operation Desert Shield/Desert 
Storm, that he was deployed to the countries of Kuwait, Oman 
and Saudi Arabia and that he was exposed to oil fires and 
smoke.  An examination of the veteran's chest was normal.  A 
respiratory disorder was not diagnosed at that time. 

A June 1995 private medical report reflects that the veteran 
complained of continuous coughing; at times, the expiration 
has blood-tinged sputum.  The veteran related that these 
symptoms had been present since he served in Desert Storm.  
An examination of the lungs reveal a minimal non-productive 
cough.  Diagnoses of chronic laryngitis with acute 
inflammation of the throat which produced soreness and a 
cough and bronchitis with some blood tinged sputum at times 
were recorded by the examiner. 

During an October 1995 VA respiratory examination, the 
veteran gave a history of having been in the Persian Gulf 
from December 1990 to June 1991 and that he was exposed to 
smoke and oil and chemical for fourteen to fifteen days.  The 
veteran complained of a pain which started at the subcostal 
area under the rib cage on both sides which lasted for about 
two to three minutes and was associated with shortness of 
breath.  He had frequent dry coughing, although there was no 
wheezing.  The veteran related that he had not seen any 
doctor for his respiratory condition until 1993, when a 
Persian Gulf registry examination was performed.  The veteran 
indicated that he was told that there was a slight 
abnormality on the pulmonary function test.  A physical 
examination of the lungs was normal.  A diagnosis of a 
history of respiratory problems manifested by dry, frequent, 
coughing, subcostal pain with shortness of breath, cause 
unknown was recorded by the examiner.  In conjunction with 
the October 1995 VA examination, the veteran underwent a 
pulmonary function test.  Pursuant to the results thereof, 
the examiner added an impression of minimal obstructive 
disease of the small airways.  

When examined by VA in November 2000, the examiner indicated 
that he had reviewed the claims file prior to the 
examination.  The veteran reported a history of having been 
exposed to burning oil wells during his service in the 
Persian Gulf consistent with that previously reported in this 
decision.  The veteran complained of having shortness of 
breath and a recurrent cough since 1992.  An examination of 
the chest, to include an X-ray of the chest and pulmonary 
function tests, was normal.  A diagnosis of complaints of a 
recurrent dry cough with shortness of breath and a normal 
examination was recorded by the examining physician.  The 
examiner further included an impression of possible asthma 
and stated that asthma was a condition which could be 
triggered by environmental exposure during the veteran's 
service in the Persian Gulf.  Exposure to tuberculosis during 
service without disease was also noted.

Relevant law and VA regulations

Service connection

In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that such disease or 
disability was either incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).  That a condition or injury occurred in service alone 
is not enough; there must be a current disability resulting 
from that condition or injury.  Service connection may also 
be granted for a disease first diagnosed after service when 
all of the evidence, including that pertinent to service, 
establishes that a current disability was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 501(a) (West 
1991); 38 C.F.R. § 3.317(a)(1) (2000).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (2000).  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§3.317(a)(3) (2000).  Signs and symptoms which may be 
manifestations of undiagnosed illness include signs or 
symptoms involving the respiratory system (upper or lower).  
38 C.F.R. § 3.317(b)(8) (2000).

The enabling legislation for this regulation is 38 U.S.C.A. § 
1117 (West Supp. 2000).  The legislative history of this 
provision demonstrates an intent on the part of Congress to 
provide compensation for Persian Gulf War veterans who suffer 
from signs and symptoms of undiagnosed illnesses, and who may 
have acquired these symptoms as a result of exposure to the 
"complex biological, chemical, physical and psychological 
environment of the Southwest Asia theater of operations."

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf War or if there 
was affirmative evidence of a supervening condition or if the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) 
(2000).

Analysis

Initial matter - duty to assist

During the pendency of the veteran's appeal but after his 
claim was most recently considered by the RO, the Veterans 
Claims Assistance Act of 2000 [VCAA], Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It applies to 
this case.  The VCAA provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, the VCAA requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

After a review of the record, the Board concludes that all 
relevant facts have been properly developed and that no 
further development is required to comply with the VCAA.  

This claim was previously before the Board in October 2000, 
at which time it was remanded for additional evidentiary 
development, to include a VA examination with an opinion as 
to the etiology of any currently present diagnosed pulmonary 
disorder.  The veteran was also requested to submit any 
additional medical evidence he had in support of his claim 
for a respiratory disorder, to include as due to an 
undiagnosed illness.  In November 2000, the RO sent a letter 
to the veteran requesting him to provide the names and 
addresses of all health care providers from whom he had 
received medical treatment for his respiratory disability.  
The veteran did not respond to the RO's request.  That same 
month, the veteran was provided a VA examination and an 
opinion was provided concerning the etiology of the 
respiratory disorder by the examining physician.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.

The RO has adjudicated the issue on appeal by applying the 
correct law and regulations.  Readjudication is not 
necessary.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).   

In summary, the Board has reviewed the record and has 
determined that all notification and development actions 
required by the VCAA have been completed in full.  Remanding 
this case for readjudication under such circumstances would 
serve no useful purpose.  Cf. Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  Therefore, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim 
without prejudice to the veteran.

Discussion 

With regard to the veteran's claim for service connection for 
a respiratory condition to include as due to an undiagnosed 
illness, the evidence of record includes the following 
information:  the veteran was seen on several occasions 
during service for various respiratory conditions; medical 
personnel in service indicated that he might develop a 
respiratory condition as result of having been exposed to 
burning oil wells during his service in the Persian Gulf; he 
has continued to have a respiratory condition manifested by 
shortness of breath and a recurrent cough since service 
discharge; this condition has not been attributed to any 
known clinical diagnosis; during the VA examination in 
November 2000, the examiner appeared to suggest that the 
veteran's respiratory problems may have been caused by 
environmental exposure during his service in the Persian 
Gulf.  

Based on the above evidence, and in light of the clearly-
stated intent of the law and VA regulation pertaining to 
Persian Gulf veterans who exhibit objective indications of 
chronic disability due to undiagnosed illness, including 
signs or symptoms involving the respiratory system, the Board 
believes that service connection should be granted for a 
respiratory disorder due to undiagnosed illness incurred 
during the veteran's Persian Gulf War service.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The Board wishes to make it clear that its grant of service 
connection does not include either asthma or tuberculosis.  
Neither has been diagnosed, although asthma was suggested by 
one examining VA physician.  In Brammer v. Derwinski, 3 Vet. 
App. 223 (1992), the United States Court of Appeals for 
Veterans Claims noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].  
Moreover, even if asthma and/or tuberculosis were found to 
exist, these are diagnosed disabilities and the regulations 
pertaining to undiagnosed illness are not applicable. 


ORDER

Entitlement to service connection for a respiratory condition 
as due to an undiagnosed illness is granted. 



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

